           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CHARLES E. ASKEW                                            PLAINTIFF

v.                       No. 4:19-cv-114-DPM

ROCK REGION METRO; CHARLES
FRAZIER; CHARLES JACKSON;
DONNA BOWERS; and WILSON VAUGH                          DEFENDANTS

                                ORDER
     1. Askew' s motion for a preliminary injunction, NQ 6, is denied
without prejudice. It is mostly about things that are beyond the First
Amendment claim that the Court has screened to go forward. The
issues about that claim will be ventilated in due course. The Court can't
say at this point either that Askew is likely to succeed or that he faces
irreparable harm.
     2. Askew's motion for an evidentiary hearing, NQ 8, is denied
without prejudice. There's no need for a hearing at this early point.
     So Ordered.



                                 D.P. Marshall;
                                 United States District Judge
